Pee Cueiam.
The defendant was convicted of seduction, and sentenced to the reformatory. The reasons assigned for reversal are that there was no corroboration of the complaining witness as to pregnancy, and no legal proof adduced to the complaining witness’ good repute for chastity.
It must suffice to state that the requisite proof of pregnancy was amply supplied by the circumstances of the case. Such *980proof, while circumstantial in character, under the rules of evidence, is sufficiently convincing where it is otherwise free from reasonable doubt.
Witnesses testified to the good reputation of the prosecutrix for chastity, but on cross-examination admitted that they had never heard her reputation in that respect discussed. It has been held that even negative proof of that character affords some evidence of reputation, which, in the absence of proof of a mere positive character, is sufficient to create a presumption that her character is at least normal. 1 Phil. Ev. 470; 40 Cyc. 2198, and cases; State v. Brown, 64 N. J. L. 418.
The testimony adduced presented a jury question, and the case was properly submitted to them. The judgment of conviction should be affirmed.